Exhibit 10.8

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (“Agreement”) by and between iDcentrix, Inc., a
Delaware corporation (“iDcentrix” or the “Company”), and Francine Dubois
(“Dubois”), is effective as of February 5, 2007.

RECITALS

A.     The Company has employed Dubois as its President and CEO pursuant to an
Employment Agreement dated January 3, 2007, and desires to provide Dubois with
the opportunity to acquire a substantial equity interest in the Company in order
to further incentivize Dubois’ performance in such capacity, and Dubois desires
to obtain such an equity interest.

B.        The Company and Dubois desire to provide a means whereby iDcentrix or
assignees of iDcentrix may repurchase the shares issued to Dubois pursuant to
this Agreement in the event Dubois’ service with the Company is terminated.

C.        This Agreement is not intended to be issued under, or governed by the
terms of, the 2007 Equity Participation Plan (the “Plan”) of the Company except
to the extent that any of the terms of such Plan are specifically referred to or
incorporated in the provisions of this Agreement.

TERMS AND CONDITIONS

NOW THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto covenant and agree as follows:

1.          Purchase of Shares by Dubois. Upon the terms and conditions
hereinafter set forth, the Company hereby agrees to sell to Dubois and Dubois
agrees to purchase from the Company, five hundred thousand (500,000) shares (the
“Shares”) of its common stock (“Common Stock”) at a price of ten cents (U.S.
$.10) per share (“Original Purchase Price”). The parties agree and understand
that the Original Purchase Price has been determined to be the fair market value
of the Shares on the date of this Agreement. In consideration of the sale of the
Shares, Dubois agrees to pay to the Company the Original Purchase Price in
accordance with the terms of a promissory note (the “Note”), the form of which
is attached hereto as Exhibit A. Until such Note has been repaid in full, the
Shares will be held by the Secretary of the Company, or other designated Escrow
Holder under the Pledge Agreement, the form of which is attached hereto as
Exhibit B.

2.          Representations and Warranties of the Company. iDcentrix hereby
represents and warrants that it is the original issuer of and has full power and
lawful authority to sell the shares of the Company, and that except as provided
herein, upon delivery of and payment for the Shares, such Shares will be owned
free and clear of any liens and encumbrances.

3.          Repurchase of Shares. Dubois acknowledges and agrees that Dubois’
purchase of the Shares is possible only because of Dubois’ continuing
relationship with iDcentrix and that iDcentrix has a material interest in
limiting the ownership of its shares to persons who otherwise have a substantial
interest in its growth and economic success.

 

--------------------------------------------------------------------------------



(a)       For one (1) year following the date of this Agreement, the Company
shall have the right, but not the obligation, to repurchase from Dubois the
applicable percentage of the number of Shares sold to Dubois, in accordance with
the following table, at the Original Purchase Price, in the event that Dubois’
employment with the Company terminates for any reason, including but not limited
to, dismissal, whether or not for cause, resignation, death, or disability:

 

If Termination Occurs

Percentage of Shares Subject
to Repurchase Option

 

 

On or before May 15, 2007

100%

After May 15, 2007, but before August 5, 2007

75%

After August 4, 2007, but before November 5, 2007

50%

After November 4, 2007, but before February 5, 2008

25%

After February 4, 2008

N/A

 

(b)       Upon the termination of Dubois’ employment with the Company after
February 4, 2008, the Company shall have the right, but not the obligation, to
repurchase all shares sold to Dubois pursuant to this Agreement at the fair
market value thereof on the termination date, as determined in good faith by the
Company’s Board of Directors or its designee, which may be the Committee
established to administer the Plan or any other person or group designated by
the Board.

(c)       Payment for the Shares shall be made by (i) cancellation of the
remaining amount due, if any, as unpaid principal and accrued interest on the
Note; and (ii) delivery to Dubois, or Dubois’ legal representative or successor
in interest, of a check for the balance of the amount due as purchase price of
the Shares under Section 3(a) or 3(b) hereof, as appropriate, within thirty (30)
days after notice of repurchase is given by iDcentrix. If the remaining balance
of principal and accrued interest owed on the Note exceeds the fair market value
of the Shares, Dubois shall have personal liability for a maximum fifty percent
(50%) of the excess, as provided in Exhibit A.

(d)       Provided iDcentrix and Dubois are satisfied that delivery of payment
pursuant to Section 3(a) hereof has been accomplished, Dubois hereby authorizes
and directs iDcentrix and/or its transfer agent, to cancel all certificates
representing the Shares and Dubois thereby relinquishes any and all claims
thereto.

(e)       Dubois hereby agrees that if necessary, Dubois will execute any
application for consent to transfer securities that may be required by the
California Department of Corporations or any other regulatory agency having
jurisdiction with respect to the transfer of said securities.

 

2

 

--------------------------------------------------------------------------------



4.          Nondisclosure of Information. Any breach of that certain
Confidential Information Agreement dated as of ______________, signed by Dubois
shall also constitute a material breach hereof.

5.          Termination Upon Public Trading of Stock or Corporate Transaction.
iDcentrix and Dubois agree that if either (a) iDcentrix shall become subject to
the reporting requirements of the Securities Exchange Act of 1934 with respect
to the Common Stock and iDcentrix shall have received an opinion of its counsel
to that effect; or (b) a Corporate Transaction, to which iDcentrix or the
holders of a majority of its outstanding shares of Common Stock (including
shares of Common Stock issuable upon conversion of any other class of stock then
issued and outstanding) are parties, is anticipated to occur, then and in either
such event the rights and obligations of the parties set forth in Section 3(b)
shall be cancelled and have no further effect. For purposes of this Agreement,
“Corporate Transaction” shall have the meaning described in the Plan.

 

6.

Tax Matters; Section 83(b) Election.

(a)       The transactions contemplated by this Agreement are intended to
constitute purchases of shares of Common Stock of the Company at fair market
value. The Company agrees that it will not claim any tax deduction in respect of
compensation either at the time that the Shares are issued to Dubois, or at the
time of resale, and will provide Dubois with written confirmation of this fact
as set forth in Section 1.83-5(b)(2) or other applicable provision of the
Treasury Regulations. The Company further agrees that, unless otherwise required
by applicable law or regulations, it will not withhold any amounts from other
compensation with respect to the shares purchased under this Agreement, and will
not file any information returns with the IRS or state tax authorities treating
the transactions contemplated by this Agreement hereby as involving the payment
of compensation to Dubois. The Company will cooperate with Dubois in connection
with a Section 83(b) election.

(b)       Except as set forth in Sections 6(c) and 6(d) hereof, or as may be
prescribed by applicable law, all tax consequences to Dubois (including without
limitation federal, state, local and foreign income tax consequences) with
respect to the Shares (including without limitation the grant, vesting and/or
forfeiture thereof) are the sole responsibility of Dubois. Dubois shall consult
with Dubois’ own personal accountant(s) and/or tax advisor(s) regarding these
matters, and Dubois’ filing and payment (or tax liability) obligations. If and
only if the Company is held responsible for withholding income, or payroll or
similar federal, state, or local taxes and contributions, and related interest
and penalties, in connection with any of the transactions contemplated by this
Agreement, Dubois will fully indemnify and hold harmless the Company for any
such taxes, interest and penalties.

(c)       In the event that, contrary to the expectations of the parties, it is
finally determined that Dubois realizes income as a result of the purchase of
shares pursuant to this Agreement, the Company may offer to purchase a number of
shares then having a fair market value equal to the amount of the aggregate
federal and state tax liability so determined, net of any offsets, and including
any interest and applicable penalties. If the Company does not make such an
offer, the Company will lend Dubois a sufficient amount to satisfy such tax
liability (including interest and penalties). The loan will be evidenced by a
negotiable promissory note

 

3

 

--------------------------------------------------------------------------------



having an original principal amount equal to the total amount of the loan, and
will (i) bear interest at the then applicable long-term AFR compounded
semi-annually; (ii) mature twelve (12) years from the date of issue (subject to
the call right described below); (iii) provide for no payment of interest or
principal until the earlier of maturity or the call date (if the option to call
is exercised); and (iv) provide for full personal recourse against Dubois should
the collateral described below be insufficient to pay all principal and accrued
interest. The loan will further be secured by a supplemental pledge of all
shares of Common Stock then owned by Dubois.

(d)       If any transaction contemplated by this Agreement results in the
making of an “excess parachute payment” within the meaning of Section 280G of
the Code, and the liability of Dubois for an excise tax under Section 4999 of
the Code or successor provision, the Company will pay to Dubois an additional
“gross up” amount such that the amount of any cash or property retained by
Dubois, after payment of applicable excise taxes and income taxes on the amount
of the payments described in this Section 6(d) equals the net amount that would
have been payable to (or value of Shares issued to) Dubois, if Section 4999 or
successor provision had not applied.

 

7.

Stock Acquired for Investment; Legend Conditions.

(a)       Dubois acknowledges that the Shares subject to this Agreement have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”). Dubois represents and agrees, for Dubois and for any transferees of
Dubois, that all shares of Stock issued in accordance with this Agreement are
being acquired for investment and not for resale or distribution. Dubois further
agrees to furnish evidence satisfactory to iDcentrix including a written and
signed Representation Letter substantially in the form attached to this
Agreement as Exhibit D that the shares are being acquired in good faith for
investment only and not for resale or distribution; provided, however, that the
terms and provisions of this Section 7(a) shall not be applicable in the event
the shares covered by this Agreement have been registered under the Securities
Act.

(b)       In addition to any legend(s) which may be required by federal or state
agencies having jurisdiction over the transfer of the Shares and the legend
described in Section 7 of Exhibit D hereto, the parties acknowledge and agree
that any Shares sold to Dubois pursuant to this Agreement shall contain the
following legend printed on the face or back of such share certificate(s) as
represented the Shares transferred:

“Transfer of this certificate is subject to the terms of a Stock Purchase
Agreement dated as of February 5, 2007, between Shareholder and the Company.”

8.          Subject Headings. The subject headings of the articles, sections,
subsections, paragraphs, and subparagraphs of this Agreement are included solely
for the purposes of convenience and reference, and shall not be deemed to
explain, modify, limit, amplify, or aid in the meaning, construction, or
interpretation of any of the provisions of this Agreement.

9.          Amendments. No supplement, modification or amendment of any term,
provision or condition of this Agreement shall be binding or enforceable unless
executed in writing by the parties hereto.

 

4

 

--------------------------------------------------------------------------------



10.        Entire Agreement and Waiver. This Agreement and Exhibits A, B, and D
attached hereto and incorporated herein by this reference thereto, contain the
entire agreement between the parties hereto and supersede all prior and
contemporaneous agreements, arrangements, negotiations and understandings
between the parties hereto, relating to the subject matter hereof. There are no
other understandings, statements, promises or inducements, oral or otherwise,
contrary to the terms of this Agreement. No representations, warranties,
covenants or conditions, express or implied, whether by statute or otherwise,
other than as set forth herein, have been made by any party hereto. No waiver of
any term, provision or condition of this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or shall
constitute, a waiver of any other provision hereof, whether or not similar, not
shall such waiver constitute a continuing waiver, and no waiver shall be binding
unless executed in writing by the party making the waiver.

11.        Parties in Interest. Nothing in this Agreement, whether express or
implied, is intended to confer upon any person other than the parties hereto and
their respective heirs, representatives, successors and permitted assigns, any
rights or remedies under or by reason of this Agreement, nor is anything in this
Agreement intended to relieve or discharge the liability of any other party
hereto, nor shall any provision hereof give any entity any right of subrogation
against or action over against any party.

 

12.

Successors and Assigns.

(a)       Neither this Agreement, the Shares, nor any of the rights or
obligations hereunder shall be assignable by Dubois to any person other than
iDcentrix without the written consent of iDcentrix first obtained, and any
attempted assignment without such written consent shall be void and confer no
rights upon any third party.

(b)       Notwithstanding the foregoing, Dubois may assign the Shares to a trust
over which Dubois has the power of revocation, for the sole benefit of Dubois,
Dubois’ spouse, or Dubois’ lineal descendants, without the written permission of
the Company, provided (i) Dubois is the sole trustee of such trust empowered to
vote or otherwise deal with the Shares in any manner; and (ii) written notice
(together with a fully executed Certification of Trust or comparable instrument,
as the Board or designated committee thereof may determine in its discretion) is
given the Company within thirty (30) calendar days after such Transfer. The
trustee shall hold such Shares subject to all the provisions hereof, and shall
make no further Transfers other than as provided herein. Upon the death, total
disability or termination of employment of the transferor Shareholder, the
successor trustee or any co-trustee (and any subsequent transferee) shall be
required to sell, transfer or present such Shares for purchase as provided
herein, for the price and on the terms hereafter set forth as if such successor
trustee and subsequent transferee were the transferor Shareholder. All
references herein to “Shares” shall be deemed to include Shares owned by any
such successor trustee or subsequent transferee, except that payment for such
trustee and transferee Shares shall be made to the trustee and transferee
instead of to the original Shareholder or that Shareholder’s estate.

(c)       The purchase rights granted to iDcentrix pursuant to Section 3 hereof
may be assigned by iDcentrix, and if they are assigned, payment may be tendered
by any assignee(s) of iDcentrix in the same manner as prescribed for the
Company.

 

5

 

--------------------------------------------------------------------------------



(d)       Subject to the foregoing, this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
representatives, successors and permitted assigns.

13.        Applicable Law. This Agreement shall be governed by and construed and
enforced in accordance with and subject to the laws of the State of Delaware.

14.        Further Documents. Each party agrees to execute and deliver, at any
time and from time to time, upon the request of any other party, such further
instruments, papers or documents as may be necessary or appropriate to carry out
the provisions hereof, and to take such other action as any other party may
reasonably request to effectuate the purposes of this Agreement.

15.        Severability. Should any section, subsection, paragraph,
subparagraph, part, term, or provision of this Agreement or any other document
required herein to be executed be declared invalid, void or unenforceable, all
remaining sections, subsections, paragraphs, subparagraphs, parts, terms, and
provisions hereof shall remain in full force and effect and shall in no way be
invalidated, impaired or affected thereby.

16.        Interpretations and Definitions. The parties agree that each party
and his counsel have reviewed and revised this Agreement and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement. In this
Agreement the neuter and masculine gender include the feminine and masculine and
the singular number includes a corporation, partnership, firm, trust or
association whenever the context so requires.

17.        Remedies Not Exclusive and Waiver. No remedy conferred upon iDcentrix
by any of the specific provisions of this Agreement is intended to be exclusive
of any other remedy and each and every remedy provided iDcentrix hereunder shall
be cumulative and shall be in addition to every other remedy given iDcentrix
hereunder or now or hereafter existing at law or in equity. The election by
iDcentrix of any one or more remedies shall not constitute a waiver of the right
to pursue other available remedies.

18.        Notices. All notices or other communications provided for by this
Agreement shall be in writing and any such notice shall be deemed properly
delivered at the earlier of (a) when it is actually received by the person
entitled to notice; or (b) on the third business day after it is deposited in
the mail, postage prepaid for first-class registered or certified mail, and
addressed to the party intended to receive it at the following addresses (or to
such other address designated in writing by one party to the other):

 

the Company:

2101 Rosecrans Avenue, Suite 4240
El Segundo, CA 90245

Copy to:

Thomas S. Loo, Esq.
Greenberg Traurig, LLP
2450 Colorado Avenue, Suite 400E
Santa Monica, CA 90404

 

 

6

 

--------------------------------------------------------------------------------



 

Dubois:

2101 Rosecrans Avenue, Suite 4240
El Segundo, CA 90245

Copy to:

_____________________________
_____________________________
_____________________________
_____________________________

 

Notices may also be given by transmittal over electronic transmitting devices
such as email, facsimile or telecopy machine, if the party to whom the notice is
being sent has an appropriate receiving device at the address then established
for the party, provided that a complete copy of any notice so transmitted shall
also be mailed in the same manner as required for a mailed notice.

IN WITNESS WHEREOF, Dubois has executed this Agreement, and iDcentrix has caused
this Agreement to be executed in its corporate name by officers duly authorized,
and its corporate seal to be hereunder affixed and attested by the Secretary as
of the day and year first above written, at El Segundo, California.

 

IDCENTRIX, Inc., a delaware corporation

By:

/s/ FRANCINE DUBOIS

 

FRANCINE DUBOIS

Its:

Chief Executive officer

 

 

By:

/s/ THIERRY WEIBEL

 

THIERRY WEIBEL

Its:

Secretary and CFO

 

/s/ FRANCINE DUBOIS

FRANCINE DUBOIS

 

 

7

 

--------------------------------------------------------------------------------



EXHIBIT A

TO STOCK PURCHASE AGREEMENT

PROMISSORY NOTE

THIS NOTE HAS BEEN ISSUED IN PARTIAL PAYMENT OF THE PURCHASE BY THE UNDERSIGNED
FOR SHARES OF IDCENTRIX, INC., AND THE VALIDITY OF THIS NOTE MAY BE CONTROLLED
BY, AND ENFORCEMENT AND PAYMENT PURSUANT TO THE TERMS HEREOF MAY BE AFFECTED BY,
CHAPTER V OF THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE, OR THE
LIMITATION SET FORTH IN THAT CERTAIN STOCK PURCHASE AGREEMENT, DATED AS OF
FEBRUARY 5, 2007, OR BOTH.

 

$50,000.00

February 5, 2007

 

FOR VALUE RECEIVED, on February 5, 2019 (the “Maturity Date”), the undersigned
(the “Maker”) promises to pay to the order of iDCentrix, Inc. or assigns (the
“Holder”) at the Holder’s principal office now located at 2101 Rosecrans Avenue,
Suite 4240, El Segundo, CA 90245, or at such other place as the Holder may
designate in writing, the principal sum of Fifty Thousand Dollars ($50,000.00)
(the “Principal Sum”) together with interest at the rate of five percent (5%)
per annum, on and subject to the following terms and conditions.

Interest charges shall be computed on the basis of a year of three hundred and
sixty-five (365) days and actual days elapsed. All payments of principal and
interest shall be made in lawful money of the United States of America. If any
sum due hereunder is not paid within ten (10) days following the date when due,
Maker shall pay a late charge equal to five percent (5%) of such past due
amount.

Maker shall have the right to prepay all or any portion of the principal sum
hereof or interest due hereunder at any time without penalty.

This Note is secured by the shares purchased by Maker from Holder (“Pledged
Shares”) in iDcentrix, Inc., a Delaware corporation (the “Company”), which have
been pledged by Maker to Holder pursuant to a pledge agreement dated as of even
date herewith by and between Maker, as debtor, Holder, as secured party (“Pledge
Agreement”), and the Escrow Agent (“Escrow Agent”). Maker shall deliver the
Pledged Shares to the Escrow Agent concurrently with the execution of this Note
by Maker.

Upon the occurrence of an Event of Default (hereinafter defined), the entire
unpaid principal amount of this Note, together with accrued interest thereon,
and any other sum due or to become due hereunder, shall, at the election of
Holder, mature and become immediately due and payable without notice of default,
presentment or demand for payment, protest or notice of nonpayment or dishonor,
notice of acceleration, or other notices or demands of any kind, all of which
Maker hereby expressly waives. Any of the following events shall constitute an
“Event of Default:”

 

A-1

 

--------------------------------------------------------------------------------



(a)       Maker fails to make any payment due hereunder, and such failure
continues for ten (10) days after the date when due; or

 

(b)

A default or event of default occurs under the Pledge Agreement.

Upon the occurrence of an Event of Default, Holder may exercise any and all
available remedies at law or equity. All remedies, either under this Note or by
law or otherwise afforded to Holder, shall be cumulative and not alternative,
and shall be available to Holder at all times until this Note has been paid and
performed in full.

Maker’s personal responsibility to pay the amounts due for principal and accrued
interest under this Note, if and to the extent that such amounts exceed the
value of the Pledged Shares on the date that the sale of the Pledged Shares
occurs or the Pledged Shares are surrendered or delivered to the Holder in
partial satisfaction of Maker’s liability, shall not exceed fifty percent (50%)
of such excess.

No delay or omission to exercise any right, power or remedy accruing to Holder
or any breach or Event of Default of Maker under this Note shall impair any such
right, power or remedy of Holder, nor shall it be construed as a waiver of or
acquiescence in any such breach or Event of Default, or of or in any similar
breach or Event of Default occurring later; nor shall any waiver of any single
breach or Event of Default be considered a waiver of any other prior or
subsequent breach or Event of Default. Any waiver, permit, consent or approval
of any kind by Holder of any breach or Event of Default under this Note, or any
provision or condition of this Note, must be in writing and shall be effective
only to the extent specifically set forth in that writing.

Maker and Holder intend this Note to conform strictly to the usury laws now or
hereafter in force in the State of Delaware or other state having jurisdiction
over the matter. If, despite the express intention of Maker and Holder, Holder
shall collect monies which are deemed to constitute interest in violation of the
usury laws, then all such sums deemed to constitute interest in excess of the
legal rate of interest shall be credited to the payment of principal due
hereunder.

This Note may be amended only by a written instrument signed by the Maker and
Holder.

Any notice or other communication required or permitted hereunder must be in
writing. Notice may, unless otherwise provided herein, be given or served (a) by
depositing the same in the United States Mail, postage paid, registered or
certified, and addressed to the party to be notified, with return receipt
requested; (b) by delivering the same to such party, or an agent of such party,
in person or by commercial courier; or (c) by regular mail, facsimile or other
electronic transmission, or other commercially reasonably means addressed to the
party to be notified. Notice sent by registered or certified mail in the manner
hereinabove described shall be effective from and after the expiration of three
(3) days after such deposit or on the earlier of actual receipt. Notice given in
any other manner shall be effective only if and when received by the party to be
notified. For the purposes of notice, the addresses of the parties shall be as
provided in that certain Stock Purchase Agreement dated as of February 5, 2007,
by and between Holder and Maker.

 

A-2

 

--------------------------------------------------------------------------------



This Note shall be governed by, construed and enforced in accordance with the
laws of the State of Delaware, without giving effect to its conflicts of law
principles. The terms and provisions of this Note shall bind and inure to the
benefit of the parties and their respective successors and permitted assigns.

If the Holder is required to incur any attorneys’ fees or other costs in order
to enforce the terms hereof, the Holder shall be entitled to receive immediate
reimbursement from the Maker of such costs, which costs shall be added to the
principal of this Note and bear interest at the rate set forth above until paid.

 

 

 

“Maker”:

 

 

 

 

 

 

 

Francine Dubois

 

 

A-3

 

--------------------------------------------------------------------------------



EXHIBIT B

TO STOCK PURCHASE AGREEMENT

PLEDGE AGREEMENT

This Pledge Agreement is made as of February 5, 2007, and is executed by and
among Francine Dubois (the “Pledgor”), iDcentrix, Inc., a Delaware corporation
(the “Pledgee”), and Thierry Weibel and successors, as secretary of iDcentrix,
Inc. (“Escrow Agent”).

Recitals

Pursuant to that certain Stock Purchase Agreement dated as of February 5, 2007
(the “Agreement”), by and among Pledgor, Pledgee and iDcentrix, Inc., a Delaware
corporation (the “Company”), Pledgor has purchased Five Hundred Thousand
(500,000) shares of the Pledgee’s Common Stock (the “Shares”) at a price of Ten
Cents ($.10) per Share, for a total purchase price of Fifty Thousand Dollars
($50,000.00) (the “Purchase Price”). The Pledgor has paid the Purchase Price by
delivery to the Pledgee of a promissory note dated as of even date herewith, in
the original principal amount of Fifty Thousand Dollars ($50,000.00) (the
“Note”).

Agreement

NOW, THEREFORE, for a good and valuable consideration, and in order to secure
Pledgor’s obligations to Pledgee under the Note, the parties agree as follows:

 

1.

Creation and Description of Security Interest.

(a)       In consideration of the transfer of the Shares to the Pledgor under
the Agreement and as security for Pledgor’s obligations under the Note, the
Pledgor, pursuant to the Delaware Uniform Commercial Code, hereby pledges to
Pledgee and grants to Pledgee a security interest in all of Shares (herein
sometimes referred to as the “Collateral”) represented by certificate number 2,
and herewith delivers such certificate to the Escrow Agent, who shall hold the
certificate on behalf of the Pledgee subject to the terms and conditions of this
Security Agreement.

(b)       The Shares (together with an executed blank stock assignment or
assignments) shall be held by the Escrow Agent on behalf of the Pledgee as
security for the repayment of the Note, and any extensions or renewals thereof,
and the Escrow Agent shall not encumber or dispose of such Shares except in
accordance with the provisions of this Security Agreement.

2.          Pledgor’s Representations and Covenants. To induce the Pledgee to
enter into this Agreement, Pledgor represents and covenants to Pledgee, its
successors and assigns, as follows:

(a)        Payment of Indebtedness. The Pledgor will pay the principal sum of
the Note secured hereby, and interest thereon, at the time and in the manner
provided in the Note.

(b)        Encumbrances. The Shares are free of all other adverse claims,
encumbrances, defenses and liens (other than restrictions on transfer imposed by
applicable

 

B-1

 

--------------------------------------------------------------------------------



securities laws), except for the pledge of the Shares hereunder as security for
payment of the Note, and the Pledgor will not further encumber the Shares
without the prior written consent of Pledgee.

(c)        Margin Regulations. In the event that the Pledgee’s Common Stock is
now or later becomes margin-listed by the Federal Reserve Board and the Pledgee
is classified as a “lender” within the meaning of the regulations under Part 207
of Title 12 of the Code of Federal Regulations (“Regulation G”), the Pledgor
agrees to cooperate with the Pledgee in making any amendments to the Note or
providing any additional collateral as may be necessary to comply with such
regulations.

3.          Voting Rights. During the term of this pledge and so long as all
payments of principal and interest are made as they become due under the terms
of the Note, the Pledgor shall have the right to vote all of the Shares pledged
hereunder. Pledgor hereby grants to Pledgee an irrevocable proxy (which proxy
shall be deemed coupled with an interest) to vote the Shares upon the occurrence
and during the continuance of a default hereunder or under the Note.

4.          Stock Adjustments. In the event that during the term of the pledge
any stock dividend, reclassification, readjustment or other changes are declared
or made in the capital structure of the Company, all new, substituted and
additional shares or other securities issued by the Company to Pledgor by reason
of any such change shall be delivered to Escrow Agent and held for the benefit
of Pledgee under the terms of this Agreement in the same manner as the Shares
originally pledged hereunder. In the event of substitution of such securities,
the Pledgor the Pledgee and the Escrow Agent shall cooperate and execute such
documents as are reasonable so as to provide for the substitution of such
Collateral and, upon such substitution, references to “Shares” in this Agreement
shall include the substituted shares of capital stock of the Company as a result
thereof.

5.          Options and Rights. In the event that, during the term of this
pledge, subscription options or other rights or options shall be issued in
connection with the Shares, such rights and options shall be the property of the
Pledgor and, if exercised by the Pledgor, all new stock or other securities so
acquired by the Pledgor as it relates to the Shares then held by the Escrow
Agent shall be immediately delivered to the Escrow Agent, to be held under the
terms of this Agreement in the same manner as the Shares pledged.

6.          Default. The Pledgor shall be deemed to be in default under this
Agreement in the event:

 

(a)

A default shall occur under the Note;

(b)       The Pledgor fails to perform any of the covenants set forth in this
Agreement for a period of ten (10) calendar days after written notice thereof
from the Pledgee; or

(c)       A bankruptcy or insolvency proceeding is instituted by or against the
Pledgor, or a receiver is appointed for the property of the Pledgor; or Pledgor
makes an assignment for the benefit of creditors.

 

B-2

 

--------------------------------------------------------------------------------



In the case of a default, as set forth above, the Pledgee shall have the right
to accelerate payment of the entire amount on the Note, and the Pledgee shall
thereafter be entitled to pursue its remedies under the Delaware Uniform
Commercial Code.

7.          Foreclosure. In the event of any foreclosure of the security
interest granted hereby, the Pledgee may sell the Shares at a private sale and
may itself repurchase any or all of the Shares. The parties acknowledge that,
prior to the establishment of a public market for the Shares of the Company, the
securities laws applicable to the sale of the Shares make a public sale of the
Shares commercially unreasonable. The parties agree that the repurchasing of the
Shares by the Company, or by any person to whom the Company may have assigned
its rights hereunder, is commercially reasonable if made at any of the following
prices: (a) a price determined by the board of directors of the Company in its
discretion, fairly exercised, representing what would be the fair market value
of the Shares diminished by any limitation on transferability, whether due to
the size of the block of Shares or the restrictions of applicable securities
laws; or (b) the book value per Share as recorded on the Company’s books at the
end of the last fiscal quarter prior to the date of sale of the Shares upon
foreclosure (whether or not such book value per share is unaudited and subject
to adjustment); or (c) the price at which the Shares were originally purchased
by Pledgor.

8.          Full Payment. Upon full payment by the Pledgor of all amounts due on
the Note, the Escrow Agent shall deliver to the Pledgor the certificate or
certificates representing the Shares in the Escrow Agent’s possession belonging
to the Pledgor, the blank stock assignment and the executed original of the Note
marked “canceled” by the Company, and the Escrow Agent shall be discharged of
all further obligations hereunder; provided, however, that the Escrow Agent
shall nevertheless retain said certificate or certificates and stock assignment
as escrow agent if so required pursuant to other restrictions imposed pursuant
to this Agreement.

9.          Withdrawal or Substitution of Collateral. The Pledgor shall not
sell, withdraw, pledge, substitute or otherwise dispose of all or any part of
the Collateral without the prior written consent of the Pledgee.

10.        Term. This Agreement shall remain in full force and effect among the
parties until the payment of all indebtedness secured hereby.

 

11.

Escrow Agent Liability.

(a)       The Escrow Agent shall not be liable to any party for any of his or
its acts or omissions to act, as the Escrow Agent, unless the Escrow Agent is
proved to have acted in bad faith. Any act done or omitted pursuant to the
advice of legal counsel, other than an act or omission involving gross or
willful negligence, shall be deemed to be done or omitted in good faith.

(b)       The Escrow Agent shall be entitled to employ such legal counsel and
other experts as the Escrow Agent may deem necessary properly to advise the
Escrow Agent in connection with its obligations hereunder, and the Escrow Agent
may rely upon the advice of such counsel. Such counsel’s reasonable fees and
costs shall be borne equally by Pledgor and Pledgee.

 

B-3

 

--------------------------------------------------------------------------------



(c)       It is understood and agreed that should any dispute arise with respect
to the delivery and/or ownership or right of possession of the securities held
by the Escrow Agent hereunder, the Escrow Agent is authorized and directed to
retain in the Escrow Agent’s possession without liability to anyone all or any
part of said securities until such disputes shall have been settled either by
mutual written agreement of the parties concerned or by a final order, decree or
judgment of a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but the Escrow Agent shall be under no
duty whatsoever to institute or defend any such proceedings. In addition, upon
any dispute the Escrow Agent shall be entitled to engage legal counsel, whose
fees and expenses shall be borne equally by Pledgor and Pledgee.

12.        Invalidity of Particular Provisions. Pledgor and Pledgee agree that
the enforceability or invalidity of any provision or provisions of this Pledge
Agreement shall not render any other provision or provisions herein contained
unenforceable or invalid.

13.        Successors or Assigns. Pledgor and Pledgee agree that all of the
terms of this Pledge Agreement shall be binding on their respective successors
and assigns, and that the term “Pledgor” and the term “Pledgee” as used herein
shall be deemed to include, for all purposes, the respective designees,
successors, assigns, heirs, executors and administrators.

14.        Governing Law. This Pledge Agreement shall be interpreted and
governed under the laws of the State of Delaware.

15.        Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, all of which together
shall constitute one and the same instrument.

16.        Costs and Expenses in Enforcement. Pledgor agrees to pay to Pledgee
all reasonable advances, charges, costs and expenses, including reasonable
attorneys’ fees, incurred or paid by Pledgee, except fees and disbursements of
the Escrow Agent allocable to Pledgee under Section 11 hereof in exercising any
right, power or remedy conferred by this Pledge Agreement, or in the enforcement
hereof, regardless of whether an action is filed hereon.

17.        Notices. All notices, requests, demands, directions and other
communications provided for hereunder must be in writing and must be personally
delivered or mailed to the appropriate party at the address set forth on the
signature pages of this Pledge Agreement or, as to any party, at any other
address as may be designated by it in a written notice sent to the other parties
in accordance with this Section 17. Any notice, request, demand, direction or
other communication given by mail will be deemed effective on the earlier of (a)
the date of actual receipt by the person intended to receive the notice; or (b)
the third calendar day after deposit in the United States mails with
first-class, certified or registered mail, postage prepaid. Notice may also be
given by transmittal over electronic transmitting devices such as email,
facsimile or telecopy machine, if the party to whom Notice is being sent has an
appropriate receiving device at the address then established for the party,
provided that a complete copy of any notice so transmitted shall also be mailed
in the same manner as required for a mailed notice.

 

B-4

 

--------------------------------------------------------------------------------



18.        Severability. In case any lien, security interest or other right of
Pledgee shall be held to be invalid, illegal or unenforceable, such invalidity,
illegality or unenforceability shall not affect any other lien, security
interest or other right granted hereby.

19.        Interpretation. If any claim is made by any party relating to any
conflict, omission or ambiguity in this Agreement, no presumption or burden of
proof or persuasion shall be implied because this Agreement was prepared by or
at the request of a particular party or that party’s counsel.

IN WITNESS WHEREOF, the parties hereto have executed this Pledge Agreement as of
the day and year first above written.

 

 

PLEDGOR:

 

 

 

FRANCINE DUBOIS

 

 

 

PLEDGEE:

 

 

iDentrix, Inc.

By:

 

 

Francine Dubois, CEO

By:

 

 

Thierry Weibel, Secretary and CFO

 

 

ESCROW AGENT:

 

 

 

THIERRY WEIBEL

 

 

 

 

B-5

 

--------------------------------------------------------------------------------



EXHIBIT C

TO STOCK PURCHASE AGREEMENT

[INTENTIONALLY OMITTED]

 

 

C-1

 

--------------------------------------------------------------------------------



EXHIBIT D

TO STOCK PURCHASE AGREEMENT

INVESTMENT REPRESENTATION LETTER

Dated As of February 5, 2007

 

iDcentrix, Inc.

2101 Rosecrans Avenue, Suite 4240

El Segundo, CA 90245

Ladies and Gentlemen:

In connection with the acquisition by Francine Dubois (“Dubois”) of Five Hundred
Thousand (500,000) shares of the Common Stock (the “Shares”) of iDcentrix, Inc.
(“the Company”), from the Company, Dubois hereby covenants, represents and
warrants to you that:

1.         Dubois is acquiring the Shares in good faith for the purpose of
investment in iDcentrix, Inc., and neither for the purpose of distributing nor
publicly selling the Shares to others; nor for reselling, assigning, pledging or
hypothecating the Shares; nor for dividing Dubois’ participation in the Shares,
or any portion thereof, with others.

2.         As of the date of this letter, Dubois is not aware of any particular
occasion, event or circumstance upon the occurrence or happening of which Dubois
intends to sell the Shares.

3.         Dubois further understands and acknowledges that iDcentrix, Inc., has
advised Dubois that the sale of the Shares has not been registered under the
Securities Act of 1933, as amended (the “Act”), on the ground that this
transaction is exempt under Section 4(2) of the Act as not involving any public
offering, and that the Company’s reliance on such exemption is predicated in
part on representations made by Dubois herein. Dubois further understands and
acknowledges that iDcentrix, Inc., has advised Dubois that while Dubois has the
right to dispose of Dubois’ own property when and as Dubois sees fit, it is
important that Dubois realize that in the view of the Securities and Exchange
Commission (the “SEC”), the statutory basis for exemption in cases of
transactions not involving any public offering would not be present if,
notwithstanding the foregoing representation, warranty, and agreement, Dubois
had in mind merely acquiring the Shares for resale on the occurrence or
non-occurrence of some predetermined event such as, for example, after holding
such Shares for the long term capital gain period; or for a market rise; or for
sale if the market does not rise; or for a fixed or determinable period in the
future.

4.         Further, Dubois recognizes that iDcentrix, Inc., may not comply in
the future with the requirements which would permit Dubois to sell the Shares
pursuant to Rule 144. In that event, Dubois agrees the Shares may have to be
held for an indeterminable period of time and acknowledges that Dubois has
reviewed Securities Act Release No. 5226, set out as Appendix 1 to this letter.

 

D-1

 

--------------------------------------------------------------------------------



5.         The Shares are being acquired by Dubois for Dubois’ own account and
there is no present arrangement or agreement for the sale, pledge or
hypothecation of the Shares to any other person or firm.

6.         In the event that Dubois at any time contemplates the disposition
(whether by sale, exchange, gift or other form of transfer) of the Shares,
Dubois will first notify iDcentrix, Inc., of such proposed disposition and
Dubois will thereafter cooperate with iDcentrix, Inc., in complying with all
applicable requirements of state and federal securities laws which, in the
opinion of iDcentrix, Inc., or its counsel, must be satisfied prior to the
making of such disposition. Dubois will not sell, hypothecate, or otherwise
transfer or dispose of any or all of the Shares unless: (a) the Shares have been
registered under the Act; or (b) Dubois delivers to the Company, by an attorney
satisfactory to the Company’s legal counsel, a written opinion to the effect
that an exemption from registration under the Act is available with respect to
such disposition; or (c) the sale shall be governed by the provisions of Rule
144 or any other rule promulgated by the SEC under the Act, in a manner
satisfactory to the Company’s legal counsel; or (d) in accordance with the terms
of this Agreement.

7.         Dubois hereby confers full authority upon iDcentrix, Inc., to:
(a) instruct its transfer agent not to transfer any of the Shares until it has
received written approval from iDcentrix, Inc., and its counsel to the effect
that Section 6 hereof has been complied with; and (b) affix to the face of the
certificate or certificates representing to the Shares a legend with respect to
the representations set forth herein in the following form:

The sale, transfer, assignment, pledge or hypothecation of the shares
represented by this Certificate has not been registered under the Securities Act
of 1933, as amended. These shares may not be sold, transferred, assigned,
pledged or hypothecated unless such transaction is duly registered under the Act
or unless, in the opinion of counsel for the Company, such transaction is exempt
from the registration provisions of the Act. The sale, if any, of these shares
shall be governed by the provisions of Rule 144 or any other rule promulgated by
the Securities and Exchange Commission under the Securities Act of 1933, as
amended.

8.         The Shares covered by the above covenants, warranties and
representations shall also include any securities into which the above
securities may become converted, subdivided or split up, in connection with a
merger, reclassification, recapitalization or reorganization of iDcentrix, Inc.,
and all other securities of iDcentrix, Inc., distributed in connection with a
Share dividend on the above securities.

9.         Dubois acknowledges that neither iDcentrix, Inc., nor anyone acting
on its behalf has, directly or indirectly, offered any of the Shares, or any
similar securities, for sale to, or solicited any offers to buy such Shares
from, or otherwise negotiated with, any person or persons in such manner as to
bring the offering, issue, or sale of such securities under the registration
provisions of the Act.

 

D-2

 

--------------------------------------------------------------------------------



10.       Dubois further acknowledges that Dubois is familiar with the
operations of the Company, has received and inspected recent financial
statements of the Company, is a sophisticated investor familiar with making
investments of this nature, is aware of the speculative nature of this
transaction, has the ability to evaluate the risks and make an informed
decision, and is able to bear the economic risks involved.

Dubois understands that iDcentrix, Inc., is relying upon Dubois’ representations
and agreements contained in this letter in consummating the sale and transfer of
the Shares without registering it under the Act. Therefore, Dubois agrees to
indemnify iDcentrix, Inc., against, and hold it harmless from, all losses,
liabilities, costs and expenses (including reasonable attorneys’ fees) which
arise as a result of a sale, exchange or other transfer of the Shares other than
as permitted hereunder.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

Francine Dubois

 

 

D-3

 

--------------------------------------------------------------------------------



APPENDIX 1 TO EXHIBIT D

APPLICABILITY OF ANTI-FRAUD PROVISIONS OF SECURITIES

ACTS TO CERTAIN ACTS AND PRACTICES IN CONNECTION

WITH OFFERING AND SALE OF SECURITIES IN NON PUBLIC

OFFERINGS

SECURITIES AND EXCHANGE COMMISSION

SECURITIES ACT OF 1933, Release No. 5226;

SECURITIES EXCHANGE ACT OF 1934, Release No. 9444

1972 SEC LEXIS 52; 37 FR 600

January 10, 1972

 

The Securities and Exchange Commission today called attention to the
applicability of the anti-fraud provisions of the securities acts to certain
acts and practices in connection with the offering and sale of unregistered
securities in transactions not involving any public offering -- so called
“private offerings”. Such transactions are exempt from registration under
Section 4(2) of the Securities Act of 1933 but such exemption does not apply to
a public resale of the securities by the purchaser. The Commission is
particularly concerned about the position in which the purchasers of securities
in such transactions may find themselves when they later desire to resell the
securities.

Section 17(a) of the Securities Act of 1933 makes it unlawful in connection with
the offer or sale of a security, and Section 10(b) of the Securities Exchange
Act of 1934 and Rule 10b-5 thereunder makes it unlawful in connection with the
purchase or sale of a security, to make misleading statements or to omit the
disclosure of material facts and prohibits other fraudulent or deceptive acts or
practices. In the opinion of the Commission, these provisions are violated when
an issuer, a person in a control relationship with an issuer, or any other
person, in connection with the private placement of securities, fails to inform
the purchaser fully as to the circumstances under which the purchaser is
required to take and hold the securities.

The Commission regards it as a deceptive act or practice for an issuer, a
control person, or any other person to sell unregistered securities in a private
transaction without fully informing the purchaser as to the applicable
limitations upon the resale of the securities by the purchaser. The seller
should inform the purchaser that the securities are unregistered and must be
held indefinitely unless they are subsequently registered under the Securities
Act of 1933 or an exemption from such registration is available. It should be
pointed out that any routine sales of securities made in reliance upon Rule 144
can be made only in limited amounts in accordance with the terms and conditions
of that rule and that in the case of securities to which that rule is not
applicable compliance with Regulation A or some other disclosure exemption will
be required.

If at the time a private sale of securities is made it is represented to the
purchaser that an attempt will be made to register the securities at some future
date or that compliance with

 

D-4

 

--------------------------------------------------------------------------------



Regulation A or some other exemption will be effected, the purchaser should be
informed specifically as to the time when and the circumstances under which such
attempt to register will be made or compliance with such exemption will be
effected. If the issuer is under no obligation to register the securities or to
comply with any such exemption, that fact should be made clear to the purchaser.
The purchaser should also be informed as to whether the seller will supply the
purchaser with any information necessary to enable the latter to make routine
sales of the securities under Rule 144.

The Commission strongly recommends the use of restrictive legends on stock
certificates and stop-transfer instructions to transfer agents as a means of
preventing the illegal sale of privately placed securities (see Securities Act
Release 5121), and the purchaser should be informed prior to being committed to
purchase the securities whether such a legend will be placed on the certificate
or such instructions will be issued.

 

D-5

 

 